DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed November 10, 2021. Claims 1-42 are pending, claims 1, 19, 32, 38 and 42 are amended.

Response to Amendment
Claims 19 and 42 are amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Barata (FR2609537A1) in view of Hodgins (US 1,871,322).
In regards to claim 1, Barata discloses

providing a tubeless heat exchanger (5, 7), comprising:
a tubeless heat exchanger core (7) disposed at least partially within the vessel, the tubeless heat exchanger core comprising an inner casing (51) and an outer casing (52) disposed around the inner casing, the inner and outer casings defining therebetween a flow passage for a thermal transfer fluid (2) to flow, the tubeless heat exchanger core further comprising a core inlet (10) arranged to receive the thermal transfer fluid and a core outlet (25) arranged to provide the thermal transfer fluid, the core inlet and core outlet being fluidically connected to the flow passage, and at least one of the core inlet and core outlet being disposed on the inner casing (core inlet 10 is disposed on the inner casing 51); and
wherein each of the outer casing and the inner casing has an inner surface and an outer surface, wherein the respective inner surfaces face each other and define therebetween the flow passage for the thermal transfer fluid to flow from the core inlet to the core outlet (Fig.1) and wherein at least a portion of the respective outer surfaces are arranged to be contacted by the production fluid (production fluid 4 is in contact with outer surfaces of casings 51 and 52); and
providing the thermal transfer fluid into the core inlet to transfer heat from the thermal transfer fluid to the production fluid through at least a portion of both the inner and outer casings (Fig.1, page 3 lines 102-103 and page 4 lines 135-138, the thermal transfer fluid comprised of hot gas transfers heat to the production fluid, which is water).

Hodgins teaches a similar method for heating a production fluid (Fig.1, entering via inlet 14) and a tubeless heat exchanger core (1) comprising an inner casing (3) and an outer casing (2) defining therebetween a flow passage for a thermal transfer fluid (entering from inlet 7) to flow, wherein the flow passage defines a circumferencial path comprising at least one pass around a perimeter of the heat exchanger core (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barata’s flow passage to define a circumferential path as taught by Hodgins in order to slow down the flow of the thermal transfer fluid, increasing contact with the inner and outer casings and increasing thermal transfer (see Hodgins, col.2 lines 94-100).
In regards to claim 2, Barata discloses providing an outlet member (20), which penetrates the vessel and which fluidically connects the core outlet through the vessel to provide the thermal transfer fluid outside of the vessel (Fig.1); and providing a conduit (1) fluidically connected to the heat exchanger core, and arranged to provide the thermal transfer fluid to the heat exchanger core, the conduit having a conduit outlet end fluidically connected to the core inlet (Fig.1, 10 is described as the outlet of conduit 1 and also serves as an inlet to the heat exchanger core) and a conduit inlet end (65) arranged to receive the thermal transfer fluid.
In regards to claim 3, Barata in view of Hodgins discloses that the flow passage comprises a flow passage guide (Hodgins, 6), the flow passage guide comprising at least one of: a rib, a ridge, and a deformation of the inner surface of one or both of the inner casing and the outer 
In regards to claim 4, Barata in view of Hodgins discloses that the flow passage defines a helical path between the core inlet and core outlet (Hodgins, Fig.1).
In regards to claim 5, Barata discloses that an entirety of the outer surfaces of the tubeless heat exchanger core is contacted by the production fluid (Fig.1).
In regards to claim 9, Barata discloses that the inner casing is coaxial with the outer casing (Fig.1).
In regards to claim 10, Barata discloses that the production fluid contacts an entirety of the outer surfaces of the inner and outer casings of the heat exchanger core (Fig.1), and the production fluid, and the thermal transfer fluid each independently comprise a liquid, a gas, or a combination thereof (the production fluid is water and the thermal transfer fluid is hot gas).
In regards to claim 11, Barata discloses that the production fluid and the thermal transfer fluid each independently comprise water (the production fluid is water), a substituted or unsubstituted C1 to C30 hydrocarbon, air, carbon dioxide, carbon monoxide, or a combination thereof (page 4 lines 135-138, the thermal transfer fluid is hot gas comprised from fuel gas 63 and air 64).
In regards to claim 12, Barata discloses that the production fluid comprises liquid water (the production fluid is water), steam, a thermal fluid, a glycol, or a combination thereof.
In regards to claim 13, Barata discloses that the thermal transfer fluid does not contact the vessel (Fig.1).
In regards to claim 14, Barata discloses that the flow passage is contained entirely within the vessel (Fig.1).
In regards to claim 15, Barata discloses that the heat exchanger core comprises a core top head and a core bottom head (see Fig.A below), and wherein the inner casing and outer casing are disposed between the core top head and the core bottom head (Fig.A).
In regards to claim 16, Barata discloses that the outer surfaces of the inner casing, the outer casing, and the bottom head are contacted by the production fluid (Fig.A).
In regards to claim 17, Barata discloses that the outer surface of the top head is contacted by the production fluid (Fig.A).

    PNG
    media_image1.png
    875
    609
    media_image1.png
    Greyscale

In regards to claim 18, Barata discloses that the inner casing and outer casing are both cylindrical (page 2 line 51, core 7 is annular).
In regards to claim 19, Barata discloses that at least a portion of the conduit is coaxial with the tubeless heat exchanger core (Fig.1).
In regards to claim 20, Barata discloses that the core inlet is disposed on the inner casing (Fig.1).
In regards to claim 21, Barata discloses that the conduit is configured to provide the thermal transfer fluid from the conduit inlet, along the conduit to the conduit outlet and the core inlet to the flow passage, and wherein the conduit comprises a conduit outer surface, at least a portion of the conduit outer surface also arranged to be contacted by the production fluid (Fig.1).
In regards to claim 22, Barata discloses that the outlet member mechanically attaches the core outlet to the vessel to provide mechanical support for the heat exchanger core and to avoid thermal stresses in the heat exchanger core within the vessel (Fig.1, the outlet member 20 is mechanically attached to the vessel 3).
In regards to claim 23, Barata discloses that the vessel has a vessel inlet (18) arranged to receive production fluid and a vessel outlet (19) arranged to provide heated production fluid.
In regards to claim 24, Barata discloses that a vessel comprises a pressure vessel (page 4 lines 144-147).
In regards to claim 25, Barata discloses that the inner casing and the outer casing each independently have a circular cross-sectional shape, an elliptical cross-sectional shape, an oval cross-sectional shape, a stadium cross-sectional shape, a semicircular cross-sectional shape, a 
In regards to claim 26, Barata discloses that the inner casing and the outer casing have a same cross-sectional shape (page 2 line 51, core 7 is annular, thus both the inner and outer casing have the same cross-sectional shape).
In regards to claim 27, Barata in view of Hodgins discloses that the flow passage has a helical shape (Hodgins, Fig.1), a stepped shape, a shape of a segment of a circle, a shape of a segment of a helix, or a combination thereof.
In regards to claim 28, Barata discloses that the flow passage has a circular cross- sectional shape (page 2 line 51, core 7 is annular, thus the flow passage has a circular cross-sectional shape), an annular cross-sectional shape, an elliptical cross-sectional shape, an oval cross-sectional shape, a stadium cross-sectional shape, a semicircular cross-sectional shape, a square cross-sectional shape, a rectangular cross-sectional shape, a triangular cross-sectional shape, or combination thereof.
In regards to claim 29, Barata in view of Hodgins discloses that the flow passage guide is rigidly attached to the inner casing, the outer casing, or a combination thereof (Hodgins, Fig.1 and col.1 lines 43-45).
In regards to claim 30, Barata in view of Hodgins discloses that the inner casing and the flow passage guide, the outer casing and the flow passage guide, or a combination thereof are rigidly attached (Hodgins, Fig.1) by a weld (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation 
In regards to claim 31, Barata in view of Hodgins discloses that a pitch of the flow passage guide is between 0 degrees and 90 degrees with respect to a tangent direction, wherein the tangent direction is perpendicular to a longitudinal axis of the outer casing (Hodgins, Fig.1).
In regards to claim 32, Barata discloses
A method for heating a production fluid (4) disposed in a vessel (3), comprising:
providing a tubeless heat exchanger (5, 7), comprising:
a tubeless heat exchanger core (7) disposed at least partially within the vessel, the tubeless heat exchanger core comprising an inner casing (51) and an outer casing (52) disposed around the inner casing, the inner and outer casings defining therebetween a flow passage for a thermal transfer fluid to flow, the tubeless heat exchanger core further comprising a core inlet (10) arranged to receive the thermal transfer fluid and a core outlet (25) arranged to provide the thermal transfer fluid, the core inlet and core outlet being fluidically connected to the flow passage, and at least one of the core inlet and core outlet being disposed on the inner casing (core inlet 10 is disposed on the inner casing 51); and
wherein each of the outer casing and the inner casing has an inner surface and an outer surface, wherein the respective inner surfaces face each other and define therebetween the flow passage for the thermal transfer fluid to flow from the core inlet 
providing the thermal transfer fluid into the core inlet to transfer heat from the thermal transfer fluid to the production fluid through at least a portion of both the inner and outer casings (Fig.1, page 3 lines 102-103 and page 4 lines 135-138, the thermal transfer fluid comprised of hot gas transfers heat to the production fluid, which is water).
Barata does not disclose that the flow passage defines a circumferencial path comprising at least one pass around a perimeter of the heat exchanger core.
Hodgins teaches a similar method for heating a production fluid (Fig.1, entering via inlet 14) and a tubeless heat exchanger core (1) comprising an inner casing (3) and an outer casing (2) defining therebetween a flow passage for a thermal transfer fluid (entering from inlet 7) to flow, wherein the flow passage defines a circumferencial path comprising at least one pass around a perimeter of the heat exchanger core (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barata’s flow passage to define a circumferential path as taught by Hodgins in order to slow down the flow of the thermal transfer fluid, increasing contact with the inner and outer casings and increasing thermal transfer (see Hodgins, col.2 lines 94-100).
In regards to claim 33, Barata discloses that the core inlet is disposed on the inner casing (Fig.1).
In regards to claim 34, Barata discloses that the heat exchanger core is arranged within the vessel to avoid thermal stress in the heat exchanger core (Fig.1).
In regards to claim 35, Barata discloses providing a conduit (1) fluidically connected to the heat exchanger core, and arranged to provide the thermal transfer fluid to the heat exchanger core (Fig.1), the conduit having a conduit outlet end (Fig.1, 10 is described as the outlet of conduit 1 and also serves as an inlet to the heat exchanger core) fluidically connected to the core inlet and a conduit inlet end (65) arranged to receive the thermal transfer fluid.
In regards to claim 36, Barata discloses that the conduit is configured to provide the thermal transfer fluid from the conduit inlet, along the conduit to the conduit outlet and the core inlet to the flow passage (Fig.1), and wherein the conduit comprises a conduit outer surface, at least a portion of the conduit outer surface also arranged to be contacted by the production fluid (Fig.1).
In regards to claim 37, Barata in view of Hodgins discloses that the flow passage comprises a flow passage guide (Hodgins, 6), the flow passage guide comprising at least one of: a rib, a ridge, and a deformation of the inner surface of one or both of the inner and outer casing, to guide the flow of the thermal transfer fluid along the flow passage from the core inlet to the core outlet (baffle plate or rib 6 guides the flow of the thermal transfer fluid).
In regards to claim 38, Barata discloses
A method transferring heat between a thermal transfer fluid (2) and a production fluid (4) disposed in a vessel (3), comprising:
providing a tubeless heat exchanger (5, 7), comprising:
a tubeless heat exchanger core (7) disposed at least partially within the vessel, the tubeless heat exchanger core comprising an inner casing (51) and an outer casing (52) disposed around the inner casing, the inner and outer casings defining 
wherein each of the outer casing and the inner casing has an inner surface and an outer surface, wherein the respective inner surfaces face each other and define therebetween the flow passage for the thermal transfer fluid to flow from the core inlet to the core outlet (Fig.1) and wherein at least a portion of the respective outer surfaces are arranged to be contacted by the production fluid (Fig.1); and
wherein the flow passage comprises at least one of: a rib, a ridge, and a deformation of the inner surface of one or both of the inner casing and the outer casing (Fig.1, the outer casing has a deformation at an angle to guide the fluid down), to guide the flow of the thermal transfer fluid along the flow passage; and
providing the thermal transfer fluid into the core inlet to transfer heat between the thermal transfer fluid and the production fluid through at least a portion of both the inner and outer casings (Fig.1, page 3 lines 102-103 and page 4 lines 135-138, the thermal transfer fluid comprised of hot gas transfers heat to the production fluid, which is water).
Barata does not disclose that the flow passage defines a helical path, and wherein the flow passage defines a path comprising at least one circumferencial pass around a perimeter of the heat exchanger core.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barata’s flow passage to define a circumferential path as taught by Hodgins in order to slow down the flow of the thermal transfer fluid, increasing contact with the inner and outer casings and increasing thermal transfer (see Hodgins, col.2 lines 94-100).
In regards to claim 40, Barata discloses that the core inlet is disposed on the inner casing (Fig.1).
In regards to claim 41, Barata discloses that the heat exchanger core is arranged within the vessel to avoid thermal stress in the heat exchanger core (Fig.1).
In regards to claim 42, Barata discloses
A method for transferring heat between a first fluid (2) and a second fluid (4), comprising:
providing a tubeless heat exchanger (5, 7), comprising:
a tubeless heat exchanger core (7), the tubeless heat exchanger core comprising an inner casing (51) and an outer casing (52) disposed around the inner casing, the inner and outer casings defining therebetween a flow passage for the first fluid to flow, the tubeless heat exchanger core further comprising a core inlet (10) arranged to receive the first fluid and a core outlet (25) arranged to provide the first fluid, the core inlet and 
wherein each of the outer casing and the inner casing has an inner surface and an outer surface, wherein the respective inner surfaces face each other and define therebetween the flow passage for the first fluid to flow from the core inlet to the core outlet (Fig.1) and wherein at least a portion of the respective outer surfaces are arranged to be contacted by the second fluid (Fig.1); and
providing the first fluid into the core inlet to transfer heat between the first fluid and the second fluid through at least a portion of both the inner and outer casings (Fig.1, page 3 lines 102-103 and page 4 lines 135-138, the thermal transfer fluid comprised of hot gas transfers heat to the production fluid, which is water).
Barata does not disclose that the flow passage defines a circumferencial path comprising at least one pass around a perimeter of the heat exchanger core.
Hodgins teaches a similar method for heating a production fluid (Fig.1, entering via inlet 14) and a tubeless heat exchanger core (1) comprising an inner casing (3) and an outer casing (2) defining therebetween a flow passage for a thermal transfer fluid (entering from inlet 7) to flow, wherein the flow passage defines a circumferencial path comprising at least one pass around a perimeter of the heat exchanger core (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barata’s flow passage to define a circumferential path as taught by Hodgins in order to slow down the flow of the thermal transfer fluid, increasing .

Claims 6-8 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Barata in view of Hodgins as applied to claims 1 and 38 above, and further in view of Schlesch et al. (US 6,070,559, herein Schlesch).
In regards to claims 6-8 and 39, Barata does not disclose the parameters as claimed.
Schlesch teaches a heat exchanger (Fig.1) comprising cores with different diameters ranging from 7.62 cm to 15.24 cm (col.2 lines 55-67), an aspect ratio between 4 and 8.7 (determined using the ratio between length of the tubes to the diameters), and a thickness between 0.1651 cm and 0.3048 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barata's inner and outer casings to have a largest diameter of 30 cm to 350 cm and a maximum height of 15 cm to 1400 cm, an aspect ratio of the flow passage from 10 to 100, and a thickness of 0.5 cm to 5 cm depending on the application and location of the heat exchanger core. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A).

Response to Arguments
Applicant’s arguments with respect to claims 1, 32, 38 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 10, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763